     Case 1:16-cv-01212-DAD-GSA Document 47 Filed 06/05/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JEREMY JONES,                                    No. 1:16-cv-01212-DAD-GSA (PC)
12                       Plaintiff,
13           v.                                        ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS
14    ARNETTE, et al.,
                                                       (Doc. No. 36)
15                       Defendants.
16

17          Plaintiff Jeremey Jones is a state prisoner proceeding pro se and in forma pauperis in this

18   civil rights action brought pursuant to 42 U.S.C. § 1983. The matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On October 9, 2018, the assigned magistrate judge screened plaintiff’s second amended

21   complaint and issued findings and recommendations, recommending that this action proceed only

22   on: (1) plaintiff’s Americans With Disabilities Act (“ADA”) claims against defendants Vasquez,

23   Keener, Gonzalez, Flores, Arnette, Zamora, and Lopez in their official capacities only;

24   (2) plaintiff’s Eighth Amendment conditions of confinement claims against defendants Vasquez,

25   Keener, and Gonzalez; and (3) plaintiff’s due process claims against defendants Vasquez, Keener,

26   and Gonzalez. (Doc. No. 36.) The magistrate judge recommended dismissal of all other claims

27   and defendants without further leave to amend for failure to state a claim. (Id. at 19.) The

28   findings and recommendation were served on plaintiff and contained notice that any objections
                                                       1
     Case 1:16-cv-01212-DAD-GSA Document 47 Filed 06/05/20 Page 2 of 2

 1   were to be filed within fourteen (14) days after service. (Id. at 20.) On February 12, 2019, after

 2   seeking and receiving two extensions to file objections to the findings and recommendations

 3   (Doc. Nos. 38, 40), plaintiff filed a notice of his willingness to proceed with the claims found

 4   cognizable in the findings and recommendations. (Doc. No. 42.)

 5          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, the

 6   undersigned has conducted a de novo review of this case. Having carefully reviewed the entire

 7   file, the court finds the findings and recommendations to be supported by the record and by

 8   proper analysis.

 9          Accordingly,

10          1.      The findings and recommendations issued on October 9, 2018 (Doc. No. 36) are

11                  adopted in full;

12          2.      This action now proceeds only on:

13                  a.      Plaintiff’s ADA claims against defendants Vasquez, Keener, Gonzalez,

14                          Flores, Arnette, Zamora, and Lopez in their official capacities;

15                  b.      Plaintiff’s Eighth Amendment conditions of confinement claims against

16                          defendants Vasquez, Keener, and Gonzalez;

17                  c.      Plaintiff’s due process claims against defendants Vasquez, Keener, and

18                          Gonzalez;

19          3.      All other claims and defendants are dismissed; and

20          4.      The matter is referred back to the assigned magistrate judge for further
21                  proceedings consistent with this order.

22   IT IS SO ORDERED.
23
        Dated:     June 4, 2020
24                                                      UNITED STATES DISTRICT JUDGE

25

26
27

28
                                                       2
